IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Randall A. Bethke,                      :       CASES CONSOLIDATED
                     Appellant          :
                                        :
            v.                          :
                                        :
City of Philadelphia                    :       Nos. 406 and 702 C.D. 2022



                                    ORDER

      AND NOW, this 30th day of September, 2022, it is hereby ordered that the
above-captioned opinion filed on September 20, 2022, shall be designated
OPINION, rather than MEMORANDUM OPINION, and it shall be reported.


                                 _____________________________________
                                 CHRISTINE FIZZANO CANNON, Judge